3000 Two Logan Square Eighteenth and Arch Streets Philadelphia, PA19103-2799 Fax 215.981.4750 Lisa D. Zeises direct dial:(215) 981-4722 zeisesl@pepperlaw.com October 28, 2011 Via EDGAR Filing Desk U.S. Securities and Exchange Commission treet, NE Washington, D.C. 20549 Re:Touchstone Strategic Trust Registration Statement on Form N-14 Ladies and Gentlemen: Touchstone Strategic Trust (the “Trust”) is hereby transmitting for filing a registration statement on Form N-14 (the “Registration Statement”) under the Securities Act of 1933 (the “1933 Act”) to register shares of beneficial interest (the “Shares”) of the following series of the Trust: Touchstone Dynamic Equity Fund, Touchstone Emerging Growth Fund, Touchstone International Equity Fund, Touchstone Conservative Allocation Fund, Touchstone Balanced Allocation Fund, Touchstone Moderate Growth Allocation Fund, Touchstone Growth Allocation Fund, Touchstone US Long/Short Fund, Touchstone Value Fund, Touchstone International Small Cap Fund, Touchstone Capital Growth Fund, Touchstone Mid Cap Value Opportunities Fund, Touchstone Small Cap Value Opportunities Fund and Touchstone Focused Fund (each an “Acquiring Fund” and collectively, the “Acquiring Funds”). It is anticipated that the Shares would be issued to shareholders of a corresponding series of Old Mutual Funds I or Old Mutual Funds II (each an “Old Mutual Fund” and collectively, the “Old Mutual Funds”), in connection with proposed reorganizations of each Old Mutual Fund into a corresponding Acquiring Fund, pursuant to Agreements and Plans of Reorganization (the “Agreements”). The Agreements are subject to the requisite approval of the Old Mutual Funds’ shareholders at a meeting to be held in February 2012. Pursuant to Rule 488 under the 1933 Act, it is proposed that this filing will become effective on November 28, 2011. Philadelphia Boston Washington, D.C. Detroit New York Pittsburgh Berwyn Harrisburg Orange County Princeton Wilmington www.pepperlaw.com U.S. Securities and Exchange Commission October 28, 2011 If you have any questions regarding the Registration Statement, please contact the undersigned at 215.981.4722 or John M. Ford at 215.981.4009. Very truly yours, /s/ Lisa D. Zeises Lisa D. Zeises cc:Brian Hirsch, Esq. John M. Ford, Esq.
